 Case 1:17-cv-00613-JTN-ESC ECF No. 79 filed 07/23/19 PageID.714 Page 1 of 2



                               UNITED STATES OF AMERICA
  IN THE UNITED STATES DISTRICT COURT - WESTERN DISTRICT OF MICHIGAN
DEREK ANTOL, et al,                                         CASE NO. 1:17-cv-613
     Plaintiff,
v                                                HON. JANET T. NEFF
ADAM DENT, et al,
       Defendants.
_________________________________________________________________________/
J. Nicholas Bostic (P40653)               Allan C. Vander Laan (P33893)
Attorney for Plaintiff                    Cummings, McClorey, Davis & Acho
909 N. Washington Avenue                  Attorneys for Defendants Adam Dent,
Lansing, MI 48903                            Kate Strauss, Casey Bringedahl & Peter
517-706-0132                                 Kutches
                                          2851 Charlevoix Dr., SE – Suite 327
Joseph T. Froehlich (P71887)              Grand Rapids, MI 49546
Michigan Dep’t of Attorney General        616-975-7470
Attorney for Defendant Casey Trucks
525 W. Ottawa Street
PO Box 30736
Lansing, MI 48909
517-373-6434
________________________________________________________________/
           STIPULATION AND ORDER OF DISMISSAL, WITH PREJUDICE,
                      AS TO DEFENDANT TRUCKS ONLY
        NOW COME Plaintiff, Derek Antol, and Defendant, Casey Trucks, by and through
counsel, and having resolved fully and finally their differences in the within action hereby
stipulate to the entry of an Order of Dismissal as to Defendant Casey Trucks only, with
prejudice, and without fees or costs.
Dated: July 23, 2019                                 /s/ J. Nicholas Bostic
                                                     J. Nicholas Bostic P40653
                                                     Attorney for Plaintiff Antol
Dated: July 23, 2019                                 /s/ Joseph T. Froehlich
                                                     Joseph T. Froehlich P71887
                                                     Attorney for Defendant Trucks
Concur:
Dated: July 23, 2019                                 /s/ Allan C. Vander Laan
                                                     Allan C. Vander Laan P33893
                                                     Attorney for Defs. Dent,
                                                     Strauss, Bringedahl, Kutches



                                                1
 Case 1:17-cv-00613-JTN-ESC ECF No. 79 filed 07/23/19 PageID.715 Page 2 of 2



                                             ORDER

       The Court having reviewed the Stipulation of the parties, and otherwise being

advised in the premises, hereby approves the stipulation for entry of an order dismissing

the within action, only as to Defendant Casey Trucks with prejudice, and without fees or costs.

       This is not a final order, and does not close the case.

       IT IS SO ORDERED.

                                              ________________________________
Dated: ___________                            HONORABLE JANET T. NEFF
                                              UNITED STATES DISTRICT JUDGE




                                                 2
